Citation Nr: 0932767	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial or staged rating in excess of 10 
percent for left retropatellar pain syndrome, with popital 
cyst of the left knee, from April 3, 2003 through May 23, 
2004; and from August 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1990 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 decision and November 2004 
notice of decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio (the VA Tiger 
Team), which, in pertinent part, granted the Veteran's claim 
for service connection for retropatellar pain syndrome, with 
popital cyst of the left knee, evaluating the disorder as 10 
percent disabling from the date of the claim, April 3, 2003.  
In this rating decision, the RO also granted service 
connection for a right shoulder disorder and genioplasty of 
the mandible, and denied service connection for shin splints 
and tinnitus.  The Veteran filed a timely Notice of 
Disagreement (NOD) in December 2004, specifically disagreeing 
with the rating assigned to his left knee disorder and the 
denial of service connection for tinnitus.  As such, the 
other issues noted in the October 2004 rating decision are 
not in appellate status and are not before the Board.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  

The Oakland RO assumed jurisdiction and, subsequently, in 
January 2005, provided a Statement of the Case (SOC), denying 
the Veteran's claim for an increased initial rating for his 
left knee disorder and service connection for tinnitus.  In 
March 2005, the Veteran filed a timely substantive appeal to 
the Board.  In July 2005, the RO issued a rating decision, 
granting a temporary 100 percent extra-schedular evaluation 
for surgery of the left knee requiring convalescence, 
effective May 24, 2004 through July 31, 2004.  Because the 
100 percent rating constitutes the maximum rating allowable, 
the rating for the aforementioned period is not in appellate 
status.  In April 2006, the RO issued a Supplemental 
Statement of the Case (SSOC), denying the Veteran's claims.  
In February 2008, the RO issued a rating decision granting 
the Veteran's claim for tinnitus.  As the Veteran did not 
appeal this decision, this claim is not in appellate status 
and is not before the Board.  Id.  In February 2008 and May 
2009, the RO issued SSOCs denying the Veteran's claim for an 
increased initial or staged rating for his left knee 
disorder.  

The Veteran did not request a hearing before the Board.
The record indicates that the Veteran has filed an additional 
claim for service connection for lower back problems 
secondary to the service-connected left knee disorder.  
Although the record indicates that the Veteran appealed this 
decision and the RO issued an SOC in July 2009, the record 
does not include a Substantive Appeal to the Board regarding 
this issue.  As this matter is not currently ripe for the 
Board's adjudication, the Board will not consider it in this 
opinion.  Id.  

The issue of whether the Veteran is entitled to a rating in 
excess of 10 percent for his left retropatellar pain 
syndrome, with popital cyst of the left knee on an 
extraschedular basis, under the provisions of 38 C.F.R. § 
3.321(b)(1), is addressed in the remand appended to this 
decision.  This matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

For the periods from April 3, 2003 through May 23, 2004, and 
after August 1, 2004, the Veteran's service-connected left 
retropatellar pain syndrome, with popital cyst of the left 
knee has been productive of pain, tenderness, and occasional 
swelling and effusion; there is also some isolated X-ray 
evidence of arthritis, however, his knee disability is not 
productive of limitation of flexion of the left leg to 60 
degrees or less, limitation of extension of the leg to more 
than 5 degrees; instability, subluxation, or frequent 
episodes of locking with pain and effusion into the joint.


CONCLUSION OF LAW

For the periods from April 3, 2003 through May 23, 2004, and 
after August 1, 2004, the criteria for a schedular rating in 
excess of 10 percent for retropatellar pain syndrome, with 
popital cyst of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5019-5003, 5257, 5258, 
5260, 5261 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess, 19 Vet. App. at 486.  This notice must also inform 
the Veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service-
connection is granted.  Id.

The Veteran has pled prejudicial error, specifically a 
failure to comply with 38 U.S.C.A. § 5103.  However, with 
respect to claims for higher initial ratings such as in this 
case, the United States Court of Appeals for Veterans Claims 
(Court) has held, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), that when VA has granted a service connection claim 
and the veteran thereafter in his notice of disagreement 
challenges the rating assigned, a duty to provide VCAA 
notification as to the higher rating issue does not attach 
because the higher rating challenge does not technically 
constitute a "claim," which would trigger VCAA notice duties.  
Dunlap, supra, at 117 (holding that "[w]hen [the claimant] 
filed his notice of disagreement after his service-connection 
award, his claim had been more than substantiated, and 
section 5103(a) [notice] was no longer required").  Thus, no 
further notice is required with respect to the veteran's 
higher rating claim.  

In any event, the Board notes that June 2003, October 2007, 
and September 2008 letters substantially satisfied the 
provisions of 38 U.S.C.A. § 5103(a).  In the June 2003 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim on appeal; the information and evidence that the VA 
would seek to provide; and the information and evidence the 
Veteran was expected to provide.  In the October 2007 letter, 
the Veteran was informed about the information required by 
Dingess.  In the September 2008 letter, the Veteran was 
informed about the applicable rating criteria pursuant to 
Vazquez, although again VA was not required to do so with the 
downstream claim in question.  While the October 2007 and 
September 2008 letters were not issued to the Veteran prior 
to the initial October 2004 rating decision from which this 
appeal arises,, subsequent to the issuance of those letters, 
the RO re-adjudicated the Veteran's claim, as demonstrated by 
the May 2009 Supplemental Statement of the Case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing a fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's VA treatment records to 
assist him with his claim.  The Board also notes that the 
Veteran was afforded multiple VA examinations, which were 
thorough in nature.  These evaluations revealed findings that 
are adequate for rating purposes.  Under these circumstances, 
there is no further duty to provide a medical examination or 
opinion regarding the Veteran's claims for an increased 
rating for a left knee disorder.  38 C.F.R. §§ 3.326, 3.327.  

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Increased Initial or Staged Ratings

a.  Factual Background.  The Veteran essentially contends 
that his service-connected retropatellar pain syndrome, with 
popital cyst, of the left knee warrants a higher rating as it 
is productive of greater functional impairment than the 10 
percent rating assigned.  As noted above, the RO assigned the 
10 percent rating for the periods from April 3, 2003 through 
May 23, 2004, and following a temporary total rating, the 10 
percent rating has been in effect from August 1, 2004.  The 
relevant evidence consists of VA and private treatment 
records, and statements from the Veteran's colleagues.

In an April 2003 private treatment record, the examiner 
indicated that an examination of the Veteran's lower 
extremities was normal.  The Veteran's left knee displayed 
full range of motion and good stability.  

In a May 2003 private treatment record, the Veteran 
reportedly indicated feeling an ache in his left knee.  He 
stated that he worked as a postal carrier and walked about 
two miles per day carrying a mail sack.  He indicated that he 
was symptomatic mostly at the end of the day if he sat with 
his knee bent or drove with his knee bent.  He reported that 
the ache would occur laterally and posteriorly in the 
popliteal area.  He indicated that he did not experience 
catching, giving way, or locking of the knee.  He stated that 
he felt a tingling or numb sensation down the posterior 
lateral calf at times.  Upon physical examination, the range 
of motion of the left knee was from 5 degrees of 
hyperextension to 150 degrees of flexion, "but [with] some 
discomfort in the popliteal area and posterolaterally."  The 
examiner noted no palpable effusion and minimal tenderness in 
the popliteal area centrally and posterolaterally.  All 
ligaments of the left knee were "absolutely stable."  
McMurray's test was uncomfortable, but the examiner detected 
no locking.  He noted that he did not perform this test 
vigorously, as forcing the leg to full flexion was 
uncomfortable.  X-rays showed normal patella alignment and 
normal tibia femoral compartments bilaterally with no 
calcifications, osteophytes, or narrowing of the joint space.  
The assessment was left lateral and posterolateral knee pain.  

In a May 2003 private treatment record, the examiner 
indicated that an extremities examination was normal.  The 
Veteran's left knee displayed full range of motion and was 
non-tender.

In a May 2003 private MRI record, the examiner noted a small 
popliteal cyst, a small joint effusion, and no evidence of a 
meniscus tear.  The anterior cruciate ligament appeared 
attenuated, but the examiner believed that this might have 
been due to positioning.  The posterior cruciate ligament was 
intact.  Collateral ligaments were unremarkable.  

In a June 2003 private treatment record, the examiner 
indicated that a physical examination of the left knee was 
normal, with full motion, no swelling, no effusion, and no 
instability.  McMurray testing was negative.  The Veteran 
reported having symptoms in the popliteal area.  The 
assessment was mild symptoms from the popliteal cyst, 
including swelling by the end of the day.

In an October 2003 private treatment record, the Veteran 
reportedly indicated pain in the popliteal area, medially, 
and laterally.  Upon physical examination, the examiner noted 
normal alignment of the knees.  Range of motion was 0 to 150 
degrees.  During a McMurray test, the Veteran would not 
splint or guard, but stated that the test was slightly 
uncomfortable, pointing to the lateral and posterolateral 
area.  On palpation, the Veteran had slight tenderness at the 
medial jointline, the lateral collateral ligament, the 
fibular head area, and maybe the tibial track.  The examiner 
did not palpate any swelling in the popliteal area.  All 
ligaments were "absolutely stable."  The assessment was 
"recurring left knee with popliteal cyst, possible 
degenerative meniscus, possible ilotibial tendonitis, and/or 
peroneal nerve irritation."  

In a November 2003 private treatment record, the Veteran 
reported pain in the knee medially, laterally, and especially 
in the popliteal area while walking at work.  Upon physical 
examination, the examiner noted a slight fullness to the 
popliteal area.  The Veteran was not aware if that swelling 
fluctuated a lot.  The Veteran stated that pain would come 
from that area, radiating up the thigh two-thirds of the way 
at times.  In a subsequent November 2003 private treatment 
record, specifically an arthrogram report, the examiner noted 
that the menisci were smooth and sharply demarcated with no 
evidence of tears; that there was an approximately 4.5 cm 
posterior popliteal cyst; that the cruciate ligaments were 
normal in signal and position; that no osseous abnormalities 
were identified; and that the Veteran did not experience pain 
during distension of the left knee joint.  The impression was 
a 4.5 cm posterior popliteal cyst.

In a February 2004 private treatment record, the examiner 
noted a slight effusion in the knee.  However, he indicated 
that the Veteran did not have an observable bulge posteriorly 
in the popliteal area.  Palpation posteromedially was not 
uncomfortable.  Palpation directly centrally and posteriorly 
over the neurovascular structures were a bit uncomfortable.  
Palpation a little lateral to that was also uncomfortable.  
The lateral joint line was without pain and the medial joint 
line was slightly tender.  The ligaments were stable.  
McMurray testing was slightly uncomfortable, if at all.  

In an April 2004 private treatment record, the examiner noted 
a posterior swelling and fullness in the knee.  The examiner 
stated that it was hard to detect a discreet or large mass in 
the knee.

In an April 2004 VA joints examination, the Veteran 
reportedly stated that his knee pain had become worse over 
the past year.  He would experience sudden, occasionally 
severe pain in his posterior and medial knee.  The examiner 
noted that this was opposed to his reported pain in the 
lateral knee, as recorded in his orthopedic records.  After a 
long day of walking at work, the Veteran indicated that the 
knee pain would increase, with soft tissue swelling of the 
popliteal fossa and medial aspect.  He also indicated pain 
with flexion of the knee beyond 90 degrees, particularly 
after sitting, and pain at night, disrupting sleep.  The pain 
would range from zero to five on a scale of 10, with flare-
ups, three times per week, during which the pain would equal 
an eight to 10 on a scale of 10.  The flare-ups would last 
approximately two hours, after which the pain would abate 
back down to a five out of 10.  The pain was worse with stair 
climbing.  The Veteran did not use ambulatory aids or a knee 
brace.  Although he was building a new house with his wife, 
his knee had not affected his ability to continue this 
activity.  He reported walking five miles per day at work.  
He could no longer perform squats over 90 degrees, play 
basketball, or hike.  He indicated that swimming was 
difficult due to pain while kicking.  

The examiner noted reviewing the claims file prior to writing 
her report.  Upon physical examination, the examiner noted a 
lack of genu valgum or genu varum in a standing position.  
There was mild soft tissue swelling in the popliteal fossa of 
the left knee, with mild tenderness to palpation.  No heat or 
redness was present.  There was mild tenderness along the 
medial joint line without tissue swelling.  There was full 
range of motion of the left knee, to include 150 degrees of 
flexion, 0 degrees extension, and 10 degrees internal and 
external rotation.  The Veteran displayed mild discomfort 
along the medial joint line and posterior knee from 95 to 150 
degrees flexion.  There was no anterior effusion, redness, or 
warmth above the left knee.  Anterior and posterior drawer 
signs were negative.  There was no ligament laxity to varus 
or valgus stress at 0 to 30 degrees flexion.  McMurray's sign 
was negative.  Gait was slightly antalgic, favoring the left 
lower extremities.  A contemporaneous X-ray was noted to be 
unremarkable.  The diagnosis was, in pertinent part, left 
retropatellar pain syndrome with popliteal cyst.  In 
reviewing Deluca factors, the examiner stated that the left 
knee would experience a zero degree loss of range of motion 
due to pain or flare-up of pain with repetitive motion 
activities.  

In a May 2004 private treatment record, specifically a 
surgical record, the Veteran underwent a procedure to 
aspirate fluid from a Baker's cyst.  The pre-operative 
diagnosis was a left knee medial meniscal tear.  However, the 
postoperative diagnosis was a left knee medial plica and a 
Baker's cyst.  

In a March 2005 VA treatment record, the Veteran reportedly 
stated that surgeons removed a Baker's cyst in May 2004, 
after initial failed aspiration.  He indicated that other 
examiners had diagnosed a subsequent recurrence of the cyst, 
with progressive post surgical increased left popliteal pain 
while ambulating.  Upon physical examination, the examiner 
stated that the Veteran's left knee showed slight popliteal 
fullness and tenderness without joint tenderness, erythema, 
swelling, edema, cyanosis or clubbing.  The assessment was a 
recurrent painful left popliteal cyst.  

In a subsequent March 2005 VA X-ray report, the examiner 
noted that the Veteran's knee was unremarkable.  The 
impression was no change in the appearance of the left knee, 
with no evidence of fracture, dislocation, degenerative 
changes, or joint effusion.  

In an April 2005 VA orthopedics record, the examiner noted 
that the Veteran had mild medial joint tenderness, full range 
of motion, no swelling, and no limping.  X-rays showed an 
apparently benign lesion in the distal femur of uncertain 
origin and no meniscal problem.  The assessment was knee pain 
of unknown origin.  

In a May 2005 VA bone scan record, the examiner noted only 
minor arthritic changes of the paripatellar areas of both 
knees.  

In a May 2005 VA orthopedics record, the examiner noted that 
an X-ray, MRI, and bone scan of the left knee were all 
negative.  The Veteran reported that he still had medial 
joint line tenderness.  

In a December 2007 VA joints examination, the Veteran 
reported that, after arthroscopic surgery, his knee pain went 
from a seven to a four out of 10.  He indicated that the pain 
had increased over the subsequent years.  He stated that his 
pain would worsen progressively throughout the workday.  He 
noted that his occupation required him to walk three miles 
during the course of the day, carrying mail, and that he had 
difficulty getting into his mail truck on the right side 
because he had to lead with his left foot.  The Veteran 
reported that he was able to stand about three to eight hours 
per day, with only short resting periods, and that he was 
able to walk more than three miles per day.  The Veteran 
reported no deformity, giving way, instability, episodes of 
dislocation or subluxation, or effusion.  He indicated that 
the disorder was manifested by pain, stiffness, weakness, 
locking episodes occurring less than once per year, and 
moderate flare-ups.  During flare-ups, the Veteran could not 
lift, climb stairs, or deliver packages.  He stated that 
these flare-ups would occur every one to two days.

Upon physical examination, the examiner indicated that the 
Veteran's gait was normal.  Range of motion findings 
indicated full range of motion, with flexion to 140 degrees, 
extension to 0 degrees, and no loss of motion upon additional 
use.  The examiner found no evidence of bumps consistent with 
Osgood-Schlatter's disease, crepitation, mass behind the 
knee, clicks or snaps, grinding, instability, patellar 
abnormality, or meniscus abnormality.  The examiner indicated 
that the disorder was manifested by tenderness, painful 
movement, weakness, and guarding of movement.  The examiner 
noted that the Veteran displayed tenderness along the medial 
aspect of the left patella and no crepitation or pain until 
140 degrees of flexion.  He also stated that he could not 
feel the residual Baker's cyst.  In his conclusion, the 
examiner diagnosed degenerative joint disease and 
retropatellar pain syndrome of the left knee.  He stated that 
the disorder would have significant effects on the Veteran's 
occupation, including decreased mobility, problems with 
lifting and carrying, lack of stamina, weakness or fatigue, 
decreased strength in the lower extremity, and pain.  He 
stated that the Veteran performed his entire duties at work 
rather than assign them to others and suffered additional 
pain as a result.  He stated that the Veteran had missed work 
due to this disorder and, on occasion, had to go home early.  

In an October 2008 statement, one of the Veteran's 
supervisors indicated that the Veteran was involved in two 
separate back-related injuries while at work.  The injuries 
involved lifting and a doctor placed the Veteran on workmen's 
compensation restrictions for a period of time.  The 
supervisor stated that the Veteran was trained to lift with 
his knees rather than his back and had done so to the best of 
their knowledge.  In an additional statement, the Veteran's 
supervisor acknowledged that the Veteran's work restrictions 
allowed him to work no more than four hours per shift due to 
work-related injuries.  

In September 2008 statements, two co-workers stated that he 
witnessed the Veteran experiencing difficulty in bending his 
left knee while lifting mail tubs, trays and large packages 
in compliance with the employer's rules.  He said that the 
Veteran incurred back injuries on two locations due to his 
inability to bend his left knee.

In an October 2008 VA medical examination report, the Veteran 
reportedly indicated experiencing left knee pain to the 
posterior and medial aspect, and slight swelling.  He 
experienced pain at night, increasing with extensive walking.  
The Veteran reported missing three to four weeks per year 
from work due to lower back pain.  Upon physical examination, 
the examiner noted no lesions, deformities, erythema, 
ecchymosis, or swelling.  There was no evidence of crepitus, 
tender areas, or guarding with palpation.  The knee was 
nonpainful with motion, displaying full motion following 
repetitive use times three.  There was no evidence of 
weakness, fatigue, spasm, lack of endurance, incoordination, 
atrophy, tone, or decreased strength with range of motion.  
There was no ligament instability and a McMurray's test was 
negative.  

b.  Law and Regulations.  38 U.S.C.A. § 1155 sets forth 
provisions governing disability ratings, and it directs the 
Secretary to "adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or 
combination of injuries."  The schedule of ratings must 
provide for ten grades of disability, and no more, ranging 
from 10 percent to 100 percent in 10 percent intervals, upon 
which the payments of compensation shall be based.  38 
U.S.C.A. § 1155.  In addition, "the Secretary shall from time 
to time readjust this schedule of ratings in accordance with 
experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities in claims for 
disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings 
shall be based, as far as practicable, upon average 
impairments of earning capacity resulting from such injuries 
in civil occupations").  Separate diagnostic codes pertain to 
the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the Veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as in this case, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Under Diagnostic code 5019-5003, chronic arthritis will be 
rated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

With respect to disabilities of the knee, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 (ankylosis) permits a 30 percent rating 
for favorable angle ankylosis in full extension, or in slight 
flexion between 0 degrees and 10 degrees, while a Veteran 
will garner a 40 percent rating with flexion between 10 and 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a 
Veteran has flexion between 20 degrees and 45 degrees, he 
will generate a 50 percent rating and knee ankylosis that is 
extremely unfavorable, with flexion at an angle of 45 degrees 
or more warrants a maximum 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 
4.71a, Diagnostic Codes 5258, 5259.

38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 set forth 
the criteria for rating limitation of motion of the leg.  
With respect to limitation of leg flexion, Diagnostic Code 
5260 allows a zero percent rating for flexion limited to 60 
degrees, 10 percent for flexion limited to 45 degrees, 20 
percent for flexion limited to 30 degrees, and a maximum of 
30 percent for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Board will also consider whether this case presents other 
evidence that would support a higher rating based on 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

In addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for Veterans' benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

c.  Analysis.  The Board finds that the preponderance of the 
evidence weighs against an initial or staged rating in excess 
of 10 percent for retropatellar pain syndrome, with popital 
cyst of the left knee.  

With respect to the applicable rating criteria for the 
Veteran's left knee disability, there is no diagnostic code 
directly on point for retropatellar pain syndrome with a 
popital cyst.  Where the particular disability is not listed, 
it may be rated by analogy to a closely related disease in 
which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2008); see also Lindeman v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  The RO rated the Veteran's left knee 
disability by analogy to bursitis.  Under Diagnostic Code 
(DC) 5019, bursitis is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, DC 5003.  The latter DC refers to the 
range of motion codes for the specific joints involved.  
Thus, DC 5260 and 5261 are also applicable here.  As 
explained below, given the nature of the disability at issue 
and clinical findings that have been reported, consideration 
of DC 5257 and 5258 is also arguably appropriate. 

The Board notes that testing throughout the pendency of this 
appeal has indicated full, but painful motion of a major 
joint, the left knee, with at least one X-ray examination 
confirming arthritis, albeit other radiographic examinations 
of the left knee have been normal.  In reviewing the 
applicable diagnostic codes, the medical evidence for the 
periods in question do not indicate flexion of the left leg 
limited to 45 degrees or even 60 degrees or less, or 
extension of the right leg limited to 5 degrees or more, so 
as to warrant a compensable percent rating under either DC 
5260 or 5261.  See also VAOPGCPREC 9-04, which permits 
separate ratings for limitation of flexion and extension of 
the knee.  Arthritis with any limitation of knee motion or 
even full but painful motion warrants a 10 percent rating but 
the current evaluation takes into account these findings.  
See 38 C.F.R. §§ DC 5003, 4.59; see also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  As such, an 
increased rating based upon limitation of motion of the knee 
is not warranted.  

The Board has considered whether the medical evidence shows 
that the Veteran has any additional limitation of motion of 
the left knee due to pain, weakness, fatigue or other DeLuca 
factors.  See 38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, there is no medical evidence 
to show additional loss of function (i.e., motion) of the 
knee due to pain or flare-ups of pain, supported by adequate 
pathology, or any such additional functional loss due to 
weakened movement, excess fatigability, incoordination, or 
flare-ups of such symptoms, to a degree that would support a 
rating in excess of 10 percent.  See, e.g., reports of VA 
examinations in April 2004 and October 2008.

There is no medical evidence of ankylosis of the knee so as 
to warrant a higher rating under DC 5256.  The medical 
evidence also indicated that the joint spaces were preserved 
without any loose body, calcification or effusion, and there 
is no clinical evidence of frequent episodes of locking with 
pain and effusion into the joint, precluding evaluation under 
Diagnostic Code 5258.  The record of evidence does not 
include any reference to a removal of cartilage, precluding 
evaluation under Diagnostic Code 5259.  The medical evidence 
does not indicate any impairment of the tibia or fibula, 
thereby precluding evaluation under Diagnostic Code 5262.  

The Board also finds that the medical evidence does not show 
that the Veteran's left knee disability is manifested by 
instability or subluxation.  Thus, a higher or separate 
rating under DC 5257 is not warranted.  Thus, VAOPGCPREC 23-
97 and VAOPGCREC 9-98 pertaining to the potential for 
separate ratings for arthritis with painful or limitation of 
motion and instability are not applicable.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the Veteran's 
retropatellar pain syndrome, with popital cyst of the left 
knee, for the periods from April 3, 2003 through May 23, 
2004, and from August 1, 2004.  Accordingly, the benefit of 
the doubt doctrine does not apply to this aspect of the 
appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant").  

The question of whether the Veteran is entitled to a rating 
in excess of 10 percent for his left knee disability on an 
extraschedular basis, under the provisions of 38 C.F.R. § 
3.321(b)(1) is addressed in the remand below.


ORDER

Entitlement to an initial or staged schedular rating in 
excess of 10 percent for retropatellar pain syndrome, with 
popital cyst of the left knee, from April 3, 2003 through May 
23, 2004; and from August 1, 2004, is denied.


                                                              
REMAND

The VA may consider an extraschedular rating in cases that 
are exceptional, such that the standards of the rating 
schedule appear to be inadequate to evaluate a disability.  
38 C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) are limited to cases in which there is 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that make it impractical 
to apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

The Board notes that the December 2007 VA examiner indicated 
the Veteran's left knne disability would cause significant 
impairments with his profession, including decreased 
mobility, problems with lifting and carrying, lack of 
stamina, weakness or fatigue, decreased strength in the lower 
extremity, and pain.  The board further notes that, during 
the pendency of this appeal, the Veteran has submitted 
evidence, specifically statments from coworkers and 
supervisors, indicating difficulties at work due to injury.  
While these letters primarily refer to a back injury, the 
Veteran's left knee disability was also noted as interfering 
with his employment.   

The AMC/RO must advise the veteran that under 38 C.F.R. § 
3.321(b) the governing norm in consideration of such a claim 
is that of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The AMC/RO should notify the veteran that the 
type of evidence required to substantiate the claim could 
include, but not be limited to, employment records referring 
to any poor job performance stemming from a back disability 
and statements from any current or former employer, 
coworkers, health care providers, family, and friends who 
have observed the effects of his back disability on his 
ability to work.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must send the Veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) specific to the 
claim for an extraschedular rating for 
his left knee disability.  Specifically, 
the AMC/RO must advise the Veteran that 
he may submit evidence showing the 
effects of the worsening of his knee 
disability upon his employment.  The 
AMC/RO should notify the veteran that the 
type of evidence required to substantiate 
the claim could include, but not be 
limited to, employment records referring 
to any poor job performance stemming from 
a left knee disability and statements 
from any current or former employer, 
coworkers, health care providers, family, 
and friends who have observed the effects 
of his knee disability on his ability to 
work.

2.  Thereafter, the RO should refer the 
issue of whether an extraschedular rating 
is warranted for the veteran's service-
connected left knee disability to the VA 
Chief Benefits Director, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).

3.  Following any other development that 
is warranted by the state of the record, 
the RO/AMC should adjudicate the claim 
for entitlement to a rating in excess of 
10 percent for left retropatellar pain 
syndrome, with popital cyst of the left 
knee, on an extraschedular basis.  If the 
benefit sought remains denied or not 
granted to the Veteran's satisfaction, 
the RO/AMC should prepare an SSOC and 
send it to the Veteran and his 
representative.  An appropriate period of 
time to respond should also be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


